DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been amended, new claims 21-23 have been added, and therefore claims 1-23 are currently under consideration in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5-7, 9, 10, 15, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi et al.  (US Patent No. 7,523,631) in view of Nelson et al. (US Patent No. 9,889,480).
Regarding claims 1 and 21-23, Fujibayashi et al. teaches a temperature-control device (see abstract) for partially cooling a hot rolled steel strip (9 see, column 4, line 24-column 5, line 60,  figures 5b and 8b for example), wherein said temperature-control device comprises a plurality of nozzles (15, see figures 5B and 8B and column 4, line 24-column 5, line 60)  for discharging a contoured (see figure 3A) water flow for impinging and cooling (see abstract and column 4, lines 30-48) at least a partial or blown region and without impinging and cooling other regions (see figures 2A and 3A show only the underside of the steep strip is being impinged by the water flow and not the upperside of the steel strip) of the hot rolled steel strip (9), and wherein each of the plurality of the nozzles is connected to a connecting tube (i.e. any one of the headers 12a and 12b, see figures 5B and 8B and column 4, line 24-column 5, line 60) for supplying the water from a reservoir and a plurality of nozzle tubes for discharging the cooling water, wherein the nozzle tubes are connected (see figures 5B and 8B shows as such) to the connecting tube (12a and 12b, see figures 5b  and 8B for example) in a fluid-conducting manner at their inlet end (see figures 5b  and 8B for example).
Fujibayashi et al. also, in figures 5b and 8B clearly shows the flow cross-section of the connecting tube (any one of 12a and 12b) as being at least twice as large as the sum of the flow cross-section of the nozzle tubes (15), 
Fujibayashi et al., fails to particularly teach or show from any of the figures the respective length of a nozzle tube (15) as being at least 10 times the respective inner diameter, and wherein the center-to-center distance of the outlet openings of adjacent nozzle tubes is 1.5 to 20 times the inner diameter of a nozzle tube as claimed. Fujibayashi et al., therefore differs from the instant claim by being silent with respect to the relative dimensions of the nozzle tubes length and the inner diameter or the nozzle tubes and also the center-to-center dimension between adjacent nozzles tubes, However, it is well settled that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, since the object of Fujibayashi et al. is to ensure uniform and effective cooling of the hot roll steel strip; selection to choose any dimensions to include what is being claimed for the nozzle tubes length and the inner diameter or the nozzle and also the center-to-center dimension between adjacent nozzles tubes that would yield an optimum result could have been obvious to one of ordinary skill in the art through mere routing optimization. Also, see MPEP 2144.05. Especially when Applicant’s specification provides no comparative data showing how said claimed relative dimensions are significant.
Fujibayashi et al. teaches a cooling fluid that comprises water (see abstract and column 4, lines 30-48) but fails to teach a cooling fluid that is gaseous. However, Nelson et al. teaches that temperature control devices for cooling hot rolled steel strip are known in the art to comprises a plurality of nozzle (110, see Nelson et al. figures 1 and 2 and column 2, line 26-column 3, line 38) configured for discharging coolant that may be air, gas, oil, water and other cooling agents capable of sufficiently removing heat from the hot rolled strip (see Nelson et al., column 2, lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the temperature control device of Fujibayashi et al. to use a coolant fluid that is gaseous as exemplified by Nelson et al.; wherein doing so would amount to a mere substitution of one cooling agent for another within the same that would work equally well to achieve the expected result in the Fujibayashi et al. device (see Nelson et al., column 2, lines 61-67).
Regarding claim 2, Fujibayashi et al. in view of Nelson et al. (as in Fujibayashi et 
al.  figures 5B and 8B) shows at least a protector or a protective plate (10a or 10b, also see column 4, lines 30-48) providing an additional fixing point for the nozzle tubes (15) spaced from the inlet end. 
Regarding claim 5, Fujibayashi et al. in view of Nelson et al. (as in Fujibayashi et al. figures 5B and 8B) shows the nozzle tubes (15) being straight in the respective portion between the second fixing point (i.e. at the protector or a protective plate (10a or 10b) and the outlet end. 
Regarding claims 6 and 15, Fujibayashi et al. in view of Nelson et al.  (as in Fujibayashi et al.  figures 5B, 8A and 8B) shows outlet openings of the nozzle tubes (15) that have a round cross-section but not non-circular cross-sectional shape as claimed. However, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding claims 7 and 16, Fujibayashi et al. in view of Nelson et al. (as in Fujibayashi et al.  figures 5B, 8A and 8B) shows nozzle tubes (15) that are arranged in parallel.           Regarding claims 9 and 19, Fujibayashi et al. in view of Nelson et al. (as in Fujibayashi et al. figures 5B and 8B) shows nozzle tubes (15) that are of the same length.           Regarding claims 10 and 20, Fujibayashi et al. in view of Nelson et al. (as in Fujibayashi et al.  figures 5B, 8A and 8B) shows outlet openings of the nozzle tubes (15) that have a round cross-section. 
5.	Claims 1, 2, 5-10, 15, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ueoka et al. (US Patent No. 8,931,321) in view of Nelson et al. (US Patent No. 9,889,480).
Regarding claims 1 and 21-23, Ueoka et al.  teaches a temperature-control device (see abstract) for partially cooling a hot rolled steel strip (10 see, column 7, lines 15-55,  figure 3 for example), wherein said temperature-control device comprises a plurality of nozzles (3 and 5, see figures 3, 6,10 and 11, column 7, lines 15-65 and column 10, lines 8-43)  for discharging a contoured (see figure 6) water flow for impinging and cooling (see abstract and column 6, lines 50-62) at least a partial or blown region and without impinging and cooling other regions hot rolled steel strip (10, see figures 4-6 show only the upperside of the steep strip is being impinged by the water flow and not the underside of the steel strip), and wherein each of the plurality of the nozzles is connected to a connecting tube (i.e. any one of the headers 4, figures 3, 6, 10 and 11, column 7, lines 15-65 and column 10, lines 8-43)  for supplying the water or fluid from a reservoir and a plurality of nozzle tubes for discharging the fluid, wherein the nozzle tubes are connected (see figures 3, 6, 10 and 11shows as such) to the connecting tube (headers 4,see figures 3, 6, 10 and 11, column 7, lines 15-65 and column 10, lines 8-43) in a fluid-conducting manner at their inlet end (see figures 3, 6,10 and 11,).
Ueoka et al. also in figures 3, 6, 10 and 11 clearly shows the flow cross-section of the connecting tube (4) as being at least twice as large as the sum of the flow cross-
section of the nozzle tubes (5), 
Ueoka et al., fails to particularly teach or show from any of the figures the respective length of a nozzle tube (5) as being at least 10 times the respective inner diameter, and wherein the center-to-center distance of the outlet openings of adjacent nozzle tubes is 1.5 to 20 times the inner diameter of a nozzle tube as claimed. Ueoka et al., therefore differs from the instant claim by being silent with respect to the relative dimensions of the nozzle tubes length and the inner diameter or the nozzle tubes and also the center-to-center dimension between adjacent nozzles tubes, However, it is well settled that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, since the object of Ueoka et al. is to ensure uniform and effective cooling of the hot roll steel strip; selection to choose any dimensions to include what is being claimed for the nozzle tubes length and the inner diameter or the nozzle and also the center-to-center dimension between adjacent nozzles tubes that would yield an optimum result could have been obvious to one of ordinary skill in the art through mere routing optimization. Also, see MPEP 2144.05. Especially when Applicant’s specification provides no comparative data showing how said claimed relative dimensions are significant.
Ueoka et al. teaches a cooling fluid that comprises water (see abstract) but fails to teach a cooling fluid that is gaseous. However, Nelson et al. teaches that temperature control devices for cooling hot rolled steel strip are known in the art to comprises a plurality of nozzle (110, see Nelson et al. figures 1 and 2 and column 2, line 26-column 3, line 38) configured for discharging coolant that may be air, gas, oil, water and other cooling agents capable of sufficiently removing heat from the hot rolled strip (see Nelson et al., column 2, lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the temperature control device of Ueoka et al. to use a coolant fluid that is gaseous as exemplified by Nelson et al.; wherein doing so would amount to a mere substitution of one cooling agent for another within the same that would work equally well to achieve the expected result in the Ueoka et al. device (see Nelson et al., column 2, lines 61-67).
Regarding claim 2, Ueoka et al.  in view of Nelson et al.  (as in Ueoka et al. figures 3, 6, 10 and 11) shows at least a protector or a protective plate (6) providing an additional fixing point for the nozzle tubes (5) spaced from the inlet end. 
Regarding claim 5, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al. figures 3, 6, 10 and 11) shows the nozzle tubes (5) being straight in the respective portion between the second fixing point (i.e. at the protector or a protective plate (6)) and the outlet end. 
	Regarding claims 6 and 15, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al. in figures 2, 3, 6, 10 and 11) shows outlet openings of the nozzle tubes (5) that have a round cross-section but not non-circular cross-sectional shape as claimed. However, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed 
container was significant
Regarding claims 7 and 16, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al. in figures 3, 6, 10 and 11) shows nozzle tubes (5) that are arranged in parallel. 
Regarding claim 8, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al. in figures 10 and 11) shows the nozzle tubes (3 and 5) arranged alternately on opposite sides of the connecting tube (4).           Regarding claims 9 and 19, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al.  in figures 3, 6, 10 and 11) shows nozzle tubes (5) that are of the same length.    	Regarding claims 10 and 20, Ueoka et al.  in view of Nelson et al. (as in Ueoka et al. in figures 2, 3, 6, 10 and 11) shows outlet openings of the nozzle tubes (5) that have a round cross-section. 
Allowable Subject Matter
6.	Claims 3, 4, 11-14, 17 and 18 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new grounds of rejections eventhough rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; however, the amendments have changed the scope of the claims, and as such the claims in the instant office action are rejected by Fujibayashi et al. in view of Nelson et al. and Ueoka et al.  in view of Nelson et al. respectively as shown in the 
rejections above. 
In particular, Applicant’s principal argument is that Fujibayashi et al.  and 
Ueoka et al. individually teaches water as a cooling agent for their respective temperature control device and that neither teaches a gaseous fluid as the cooling agent as instantly recited in the claims. However, Nelson et al. teaches that temperature control devices for cooling hot rolled steel strip are known in the art to comprises a plurality of nozzles configured for discharging coolant that may be air, gas, oil, water and other cooling agents capable of sufficiently removing heat from the hot rolled strip. Therefore, modifying the respectively devices of Fujibayashi et al.  and Ueoka et al., in view of the teachings of Nelson et al. meets the claims as amended. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733